UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1051


ALVERA E. LEWIS,

                Plaintiff - Appellant,

          v.

UNIVERSITY OF MARYLAND, BALTIMORE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:12-cv-00298-SAG)


Submitted:   June 6, 2013                  Decided:   July 18, 2013


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Stolarz, THE STOLARZ LAW FIRM, Baltimore, Maryland, for
Appellant.   Douglas F. Gansler, Attorney General of Maryland,
Katherine D. Bainbridge, Assistant Attorney General, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellant     Alvera    Lewis       sued    her    former    employer,       the

University of Maryland, Baltimore (“the University”), alleging

disability, race, and gender discrimination in violation of the

Americans with Disabilities Act (“the ADA”), 42 U.S.C. § 12101

et    seq.,   the   Family    and    Medical      Leave   Act   (“the     FMLA”),    29

U.S.C. § 2601 et seq., and four provisions of the Maryland Fair

Employment     Practices      Act    (“the     FEPA”),    Md.   Code    Ann.,     State

Gov’t § 20-601 et. seq.             After dismissing Lewis’s federal claims

as barred by Maryland’s sovereign immunity under the Eleventh

Amendment, the district court denied Lewis’s motion to remand

the case to state court, granted summary judgment in favor of

the    University     on    Lewis’s    state      claims,   and    denied    Lewis’s

cross-motion        for    summary     judgment     on    her     claim    that     the

University failed to accommodate her disability in violation of

the FEPA.     Lewis now appeals, and we affirm. ∗

       Lewis underwent knee surgery in May 2010.                       When surgical

complications       necessitated       a     multi-week     rehabilitation,         she

requested and received leave under the FMLA.                       The University

informed Lewis in June 2010, by certified letter, that her FMLA

       ∗
       On appeal, Lewis does not challenge the district court’s
grant of summary judgment on her state race and gender
discrimination claims, nor does she contest the district court’s
conclusion that Maryland’s sovereign immunity precludes her ADA
and FMLA claims.



                                           2
leave would expire on July 8, 2010.                         Lewis did not request

additional leave or inform the University that she was able to

return to work.          When Lewis did not return to work on July 9,

2010, the University terminated her for job abandonment.                                   Lewis

then initiated this action against the University.

       After    its     grant     of    summary      judgment        in     favor     of    the

University on Lewis’s federal claims under the ADA and the FMLA,

the    district       court     determined        that   the    balance         of    factors

weighed in favor of exercising supplemental jurisdiction over

Lewis’s state claims.             In particular, the district court found

that    because   Maryland        patterned        its   reasonable          accommodation

requirement on federal Department of Health and Human Services

regulations     implementing           the   Rehabilitation          Act,    29      U.S.C.    §

794, and because the dispositive issues had been fully briefed,

“considerations         of    convenience          and   judicial         economy          weigh

strongly in favor of an exercise of supplemental jurisdiction.”

Lewis    v.    Univ.     of     Md.,     Balt.,     1:12-cv-00298-SAG,               2012     WL

5193820, at *3 (D. Md. Oct. 18, 2012).

       Addressing      Lewis’s     state     law    claims      that      the     University

failed to accommodate her disability and discriminated against

her on the basis of disability, the district court reasoned that

Lewis was not a “qualified individual with a disability,” and

therefore      could    not     recover      on    either      her    accommodation           or

discrimination claim.            Id. at *4.          A “qualified individual” is

                                             3
one who “[w]ith or without reasonable accommodation can perform

the essential functions of the job in question.”                   Md. Code Regs.

14.03.02.02(B)(10).       Because attendance at work is an essential

function   of   Lewis’s   job   and     evidence,    including         Lewis’s    own

testimony, indicated that she had not been approved to return to

work on July 8, 2010, the district court concluded that Lewis

was not a “qualified individual” at the time of her termination.

     On appeal, Lewis contests the district court’s decision to

retain supplemental jurisdiction over her state discrimination

claims, as well as its conclusion that she was not a “qualified

individual   with   a   disability”,        particularly      in   light     of   the

passage of the ADA Amendments Act of 2008 (“ADAAA”), Pub. L. No.

110-325, 122 Stat. 3553, 3559, which has been incorporated into

Maryland law, see Meade v. Shangri-La P’ship, 36 A.3d 483, 489-

90 (Md. 2012).

     After   thorough     review   of   the    record,     the     briefs    of   the

parties, and the controlling law, we affirm on the basis of the

careful opinion of the district court.              Considering the district

court’s    “wide”   discretion     over       whether    or      not    to   retain

jurisdiction over state claims, we find no abuse of discretion

in the district court’s decision here.              Shanaghan v. Cahill, 58

F.3d 106, 110 (4th Cir. 1995).                We agree with that court’s

judgment that we need not reach the question of whether Lewis

had a disability under the FEPA.            We dispense with oral argument

                                        4
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                        AFFIRMED




                               5